Mr. Presiding Justice McSurely delivered the opinion of the court. In a suit on a promissory note, plaintiffs had judgment for $696.76, which defendant says should be reversed because (1) the suit can only be brought in the name of E. H. Bauch, the original payee, and (2) as the note contains a reference to a “land contract” it is not a negotiable instrument; and also it was error not to permit defendant to show what was done under this contract. As to the first point, the note was indorsed by Bauch and plaintiffs received it in due course before maturity for value; hence they properly could bring suit. As to the second point, the note says: “This note is given in accordance with a land contract of even date herewith between E. H. Bauch and J. P. Considine.” By the Negotiable Instruments Act, ch. 98, sec. 21 (J. & A. ¶ 7642), it is provided that a “promise to pay is unconditional within the meaning of this act, though coupled with * * * a statement of the transaction which gives rise to the instrument.” That is this case, and the instrument is negotiable, and an inquiry into the contract was incompetent. The judgment is affirmed. Affirmed.